In re Rivere, Floyd et al; Rivere, Janice Mary; — Plaintiffls); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 336-561; to the Court of Appeal, First Circuit, No. 93CW 1407.
Granted. The trial court’s judgment is vacated and set aside. Case remanded to the trial court to enter an order compelling production of the contract referred to by the defendant companies as the “Agreement of Settlement and Compromise of Disputed Liability.”
LEMMON, HALL and KIMBALL, JJ., would grant and docket.
ORTIQUE, J., not on panel.